Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 52-71 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Papish (2014/0049695) to disclose the newly amended claim feature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-71 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandrekar (2012/0311633) in view of Papish (2014/0049695).

As for claims 52 and 62, Mandrekar discloses a method for sorting a favorite content source list, the method comprising: 
presenting, via a computing device, content from a content source (Displays currently tuned program; [0009]); 

in response to receiving the request, identifying an attribute of the content (In response to receiving the request to tune to a desired program, attributes are identified and searched; [0054], [0064]); 
providing access to one or more of the content sources in a list according to a rearranged order (Recommended content region120 lists data items corresponding to recommended content that was located during the recommended content search; [0056]).  
However, Mandrekar fails to disclose:
rearranging, in a list of favorite content sources, an order of the favorite content sources into a rearranged order based on the identified attribute of the content; 
	In an analogous art, Papish discloses:
rearranging, in a list of favorite content sources, an order of the favorite content sources into a rearranged order based on the identified attribute of the content (The content source identifiers in the list may be sorted or arranged in order of increasing or decreasing amount of time the content from the respective source was presented. Since the content source identifiers are presented in order of how much time was spent the watching each source, the list can be interpreted to be a list of favorite content sources as those sources are the ones viewed by the user [0006], [0120]; After a media content is selected, an attribute is determined for the currently selected media content and the list of content sources is rearranged based on that attribute. The content source 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandrekar’s invention to include the abovementioned limitation, as taught by Papish, for the advantage of providing a customized list of content sources, thereby enabling the user to easily locate desirable content.

As for claims 53 and 63, Mandrekar discloses: 
receiving a request to access content of one or more of the favorite content sources in the list ([0053], [0056]); and 
in response to receiving the request, displaying the content of one or more of the favorite content sources in the list via the computing device ([0053], [0056]).  

As for claims 54 and 64, Papish discloses prior to the rearranging the order of the favorite content sources, arranging, in the list of the favorite content sources, the order of the favorite content sources in a first order ([0005], [0006]).  

As for claims 55 and 65, Papish discloses wherein the arranging the order of the favorite content sources in the first order further comprises ranking the favorite content sources based on a user input (User selection of source – user input; [0006]).  



As for claims 58 and 68, Mandrekar discloses wherein each of the favorite content sources comprises a favorite content and an attribute corresponding to the favorite content ([0058]).  

As for claims 59 and 69, Mandrekar discloses wherein the rearranging the order of favorite content sources further comprises: 
comparing the identified attribute with the attribute of the favorite content corresponding to each of the favorite content sources ([0058]); and 
determining whether there is a match between the identified attribute and the attribute of the favorite content in one or more of the favorite content sources ([0058]).

As for claims 60 and 70, Papish discloses: 
placing the favorite content source among the favorite content sources at a top of the list in response to determining that the attribute of the corresponding favorite content matched with the identified attribute ([0005], [0006], [0120]).  

As for claims 61 and 71, Papish discloses: 
.


Claims 57 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandrekar and Papish as applied to claim 54 above, and further in view of Woods.

As for claims 57 and 67, Mandrekar and Papish fail to disclose wherein the arranging the order of the favorite content sources in the first order further comprises ranking the favorite content sources based on a user profile.
In an analogous art, Woods discloses wherein the arranging the order of the favorite content sources in the first order further comprises ranking the favorite content sources based on a user profile ([0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandrekar and Papish’s invention to include the abovementioned limitation, as taught by Woods, for the advantage of providing a customized list of content sources, thereby enabling the user to easily and quickly locate desirable content.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421